Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Current amended independent claims 1, 25 and 30 each comprises allowable subject matter as effectively argued on p. 6-7 of Applicant’s latest response.
Closest prior art Wang (US 2020/0052767) describing selection of SSB is left to the UE as long as it selects an SSB with an SS-RSRP above a threshold denoted ssb-Threshold (para. 23, 25-26 & 28), Yang (US 2021/0160724) describing beam measurement configuration comprises the threshold for evaluating beam qualification (para. 89), Yan (US 2020/0008245) describing RACH configurations of M beams carried between terminal & source + target base station (abstract), Deng (US 2019/0104549) describing selecting RA resources in initial access, or Purkayasta (US 2020/0413392) describing beam selection for initiating RA during handover involving configuration indication of beam quality above threshold, in combination with DaSilva and Wu as used in last Office Action for other claimed features, fail to render the amended claim features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469